Hon. Dennis V. Tobolski County Attorney, Cattaraugus County
This is in response to your inquiry on how a county clerk should docket a judgment of dissolution which contains provisions affecting real property, or child support or alimony. You express a concern that the Domestic Relations Law may be in conflict with the CPLR.
Domestic Relations Law, § 235, was designed to make records in matrimonial proceedings which are filed with the clerk unavailable to the public. In order to insure confidentiality of these records, section 235 (1), (2), requires that a court order be obtained before any person, except a "party, or the attorney or counsel of a party," is allowed to examine or copy "any of the pleadings, affidavits, findings of fact, conclusions of law, judgment of dissolution, written agreement of separation or memorandum thereof * * *." We have addressed this section in an informal opinion dated September 11, 1978, and we have enclosed a copy of the same for your consideration.
CPLR 5018 provides for docketing of judgments and states that the clerk shall docket a money judgment or a judgment affecting the title to real property. This section also sets out what essential information is necessary to docket a money judgment or judgment affecting the title to real property.
The above-cited section is not in conflict with Domestic Relations Law, § 235, because merely docketing a judgment of dissolution does not allow the public to examine or copy the judgment of dissolution. Only a small amount of essential information is required to be taken from a judgment to docket a judgment pursuant to CPLR 5018 and therefore the privacy and confidentiality of matrimonial records are not disturbed by docketing. The potential for problems, such as the uncertainty in realty transactions, is too great if this essential information is withheld from the public. Accordingly, we do not believe the Legislature intended that the effect of section 235 would be to prevent the docketing of judgments of dissolution.
In our opinion, judgments of dissolution must be kept confidential and a court order must be obtained before any person, except a party to a matrimonial action or his/her attorney, can examine or copy a judgment of dissolution or any of the papers; however, the judgment of dissolution must be docketed by the county clerk pursuant to CPLR 5018.